UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ALEXANDER STROSS,

                               Plaintiff,
                                                         CIVIL ACTION NO.: 21 Civ. 2907 (DLC) (SLC)
         -v-
                                                                           ORDER
CONTENT IQ, LLC et al.,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         The Honorable Denise L. Cote referred this Action to me for Settlement. (ECF No. 15). In

accordance with the Pretrial Scheduling Order, the parties shall contact my Chambers by June

25, 2021, to schedule a Settlement Conference under my supervision in July 2021. (ECF No. 14).

Accordingly, by Friday, June 25, 2021, the parties shall submit a joint email to

Cave_NYSDChambers@nysd.uscourts.gov with the following information:                (i) at least four

proposed dates in July when counsel and the parties are available for a Settlement Conference; 1

and (ii) the parties’ preferred format for the Settlement Conference (in-person, by telephone, by

Microsoft Teams videoconference hosted by the Court, or by another videoconferencing

platform hosted by the parties).

Dated:          New York, New York
                June 21, 2021

                                                      SO ORDERED.




1
 Settlement Conferences under my supervision generally begin at either 10:00 am or 2:00 pm and the
Court sets aside three hours for the conference.
_________________________
SARAH L. CAVE
United States Magistrate Judge
